Citation Nr: 1430132	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-11 805	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to February 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

REMAND

A review of the record reveals the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in October 2006.  In July 2010, the Veteran notified the RO that he would be submitting additional medical evidence from his private physician without identifying the specific disorder for which the treatment had been provided.  No subsequent private medical records were added to the record and further VA assistance is not required without additional information from the Veteran.

The Veteran contends that he has bilateral shoulder disabilities as a result of service or a service-connected disability.  The service medical records show he complained of pain to the left supra clavicular area in June 1983 and that he complained of right shoulder pain in January 1986 and September 1986.  Private medical records associated with the Veteran's Social Security Administration (SSA) disability claim include a June 2006 report of left shoulder pain, a July 2006 report of abnormal tenderness to the right acromioclavicular joint, and a January 2007 report noting extensive use of a cane that aggravated his shoulder.  The Board notes that a VA examination specifically addressing this claim has not been conducted.  Therefore, additional development is required prior to appellate review.  38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the record, to include treatment reports dated after July 2008.

2.  Schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a bilateral shoulder disability as a result of service or a service-connected disability, to include as related to complaints of shoulder pain in service.  The examiner must review the claims file and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

3.  Then, readjudicate the claim.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

